—Order, Supreme Court, New York County (Faviola Soto, J.), entered February 10, 2003, which, in an action for personal injuries sustained by plaintiff laborer when he fell while descending a scaffold, granted plaintiff’s motion for summary judgment as to liability on his cause of action under Labor Law § 240 (1), unanimously affirmed, without costs.
Defendants’ liability was established as a matter of law by the fact that the scaffold they provided plaintiff, which admittedly had no guard rails, safety nets or lifelines, did not prevent plaintiff from falling (see Laquidara v HRH Constr. Corp., 283 AD2d 169 [2001], citing, inter alia, Gordon v Eastern Ry. Supply, 82 NY2d 555, 561-562 [1993]). It does not avail defendants to assert that plaintiff did not use the ladder they provided to go up and down the scaffold, absent evidence that plaintiff disregarded an immediate, specific instruction to use the ladder (see Smizaski v 784 Park Ave. Realty, 264 AD2d 364, 367 [1999]; Crespo v Triad, Inc., 294 AD2d 145, 147 [2002]). We *87have considered defendants’ other arguments and find them unavailing. Concur — Nardelli, J.P., Tom, Andrias and Lerner, JJ.